DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to foreign priority benefits of PCT/GB2018/050901 filed 4/7/2017.
​
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered if signed and initialed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented two slightly differing system claims and one apparatus (used in system) claim, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation there between), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/7/2022 have been considered but are moot because claim amendment has changed the scope of invention. The applicant argues that Smith (‘147)/Kia (‘968) does not disclose detecting diffracted radiation, per amended claims 1 and 21. Claim 1 is now rejected with Smith et al. (US 2017/0026147), in view of Robinson (US 2012/0020515 A1).
Applicants arguments in pages 7-8 regarding 112(b) rejections for claims 11-13 and 17 has been considered, but is not persuasive. The term “periodically” is indefinite because the specification lacked some standard for measuring the degrees intended (See MPEP 2173.05(b)).
Amendment to claims 1 and 20-21 has been acknowledted.
Cancellation of claim 24 overcomes claim objection.
Cancellation of claim 24 overcomes corresponding 112(b) rejection.
Addition of new claim 42 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “periodically”. The term “periodically” is indefinite because the specification lacked some standard for measuring the degrees intended (See MPEP 2173.05(b)).
Claims 12-13 depend on claim 11, and therefore are also indefinite.
Claim 17 recites “periodically”. The term “periodically” is indefinite because the specification lacked some standard for measuring the degrees intended (See MPEP 2173.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10-14, 16-17, 21 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026147), and further in view of Robinson (US 2012/0020515 A1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Regarding Claim 1, Smith et al. (‘147) discloses “a system for detecting objects (Figures 1-2; paragraph 2: sensing systems and methods…selected disclosed examples relate to distributed/cooperative communication arrays using Time-Reversal techniques for target sensing (including discovery, identification, monitoring, tracking, imaging), and for target jamming and other defensive measures), the system comprising: 
an array of satellite nodes (Figure 1: nodes 105-1...105-5; paragraph 56: examples of such nodes may include satellites and similar nodes… nodes of a directional beamforming array; paragraph 58: the nodes 105 may be within Line-of-Sight or Non-Line-of-Sight of each other, and may communicate directly and indirectly with each other via side channel links 120), wherein the array of satellite nodes comprise: 
at least one transmitter module for transmitting an electromagnetic signal (paragraph 60: Figure 2: an RF transmitter 215 configured to transmit radio frequency signals, such as collaborative communications to designated targets, information for other nodes, and still other signals; one or more RF transmit and receive antennas 225 coupled to the receiver 220 and the transmitter 215…in embodiments, additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205); 
a plurality of receiver modules for receiving electromagnetic waves scattered/reflected objects (paragraph 60: Figure 2: an RF receiver 220 configured to receive radio frequency signals, and their reflections/backscatter, information from other nodes, and other signals… one or more RF transmit and receive antennas 225 coupled to the receiver 220 and the transmitter 215…in embodiments, additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205); and 
a control module for focusing the plurality of receiver modules to receive diffractions from a focused virtual aperture 1  (paragraph 60: Figure 2: the apparatus may include a processor 205 2; paragraph 77: the signal in a time-reversal process may be sent from the same node that receives the channel impulse response information obtained from the reflections of the signal by other objects…the steps of transmitting the time-reversed channel may be performed iteratively, with the time-reversal signal beam transmitted by the node at each step becoming more focused on an object, and hence the resulting reflections at each iteration may provide improved estimates of the channel…we may refer to this as Reciprocal Convergence Process, as RF iterative time-reversal, or simply as RF-ITR…Figure 3 illustrates selected steps of an RF-ITR process 300)”.   
Smith et al. (‘147) describes transmission/reception and object detection via satellite nodes (paragraph 58). Smith et al. (‘147) does not explicitly disclose “receiving diffractions from electromagnetic waves diffracted from objects in space”, system for focusing diffractions of signal “in space.”
Robinson (‘515) relates to object detection in a target area.  Robinson (‘515) teaches “receiving diffractions from electromagnetic waves diffracted from objects in space”, system for focusing diffractions of signal “in space” (paragraph 27, Figures 3 and 4: diffraction blurred distributions of electromagnetic radiation 50 produced by pair of closely spaced objects 20 are presented, including target object 30 and intruder object 40; paragraph 24: the sensing of target area 10 may be by imaging received electromagnetic radiation 50 on array 60...target object 30 and intruder object 40 may both be orbiting objects...array 60 may be located on an orbiting object itself, such as a satellite...in some cases, target object 30 may be a satellite, such as a geostationary satellite, while intruder object 40 may be a smaller satellite, a piece of space debris, a missile, or so on...as another non-limiting example, both target object 30 and intruder object 40 may be missiles...as another non-limiting example, target object 30 may be a distant star, while intruder object 40 may be an extrasolar planet...likewise, both target object 30 and intruder object 40 may be distant stars, either apparently close from the perspective of array 60, or relatively close by being part of a binary star system).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147) with the teaching of Robinson (‘515) to resolve closely spaced objects in a target area more effcienly (Robinson (‘515) – paragraph 6). In addition, both of the prior art references, (Smith et al. (‘147) and Robinson (‘515)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding Claim 3, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) further discloses “an individual satellite node within the array of satellite nodes (Figure 1: nodes 105-1...105-5; paragraph 56: examples of such nodes may include satellites and similar nodes; paragraph 58: the nodes 105 may be within Line-of-Sight or Non-Line-of-Sight of each other, and may communicate directly and indirectly with each other via side channel links 120) comprises: 
a transmitter module (Figure 2: 215 RF transmitter); or 
a receiver module (Figure 2: 220 RF receiver); or 
a transceiver module (Figure 2: 215 RF transmitter, 220 RF receiver, 225 RF transmit and receive antennas3); or 
a plurality of transmitter modules and/or receiver modules (paragraph 60: Figure 2: 215 RF transmitter…an RF receiver 220 configured to receive radio frequency signals, and their reflections/backscatter, information from other nodes, and other signals… one or more RF transmit and receive antennas 225 coupled to the receiver 220 and the transmitter 215…in embodiments, additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205).”
Regarding Claim 10, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) further discloses “the control module is configured to track a target object that has been detected in the virtual aperture (paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (one transmission to the next; paragraph 101: in an example, an array detects the strongest non-clutter scatterer in its field of view (i.e., a moving target with the strongest reflection)…because the relative node layout is known, advanced multiple target detection/tracking algorithms can be used to track multiple targets (e.g., UAVs), such as SVD-based eigenmode decomposition, Kalman filter-based methods, and/or Multiple Signal Classification (MUSIC) algorithms and their variants…the number of simultaneously trackable targets to first order depends on the rank of the matrix, which will typically have an upper bound of the number of nodes in the array's aperture in high SNR (e.g., a maximum of ten targets for ten nodes)…a beam-nulling algorithm may be used to identify targets and suppress target-directed eigenmodes coherent energy for ad hoc arrays…for multiple target tracking, the beam-nulling algorithm can be used sequentially to identify the strongest target in the field of view, turn off the transmit eigenmode to the target, and then amplify the next strongest target backscatter return…this process may be continued sequentially from the strongest target to the weakest target…in examples, the array may simultaneously use predictive tracking and coherent receive gain to monitor the “nulled” targets via coherent receive of secondary returns across the aperture)” 4.  
Regarding Claim 11, which is dependent on independent claim 1, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) further discloses “the control module is configured to actuate the at least one transmitter module periodically (paragraph 77: the signal in a time-reversal process may be sent from the same node that receives the channel impulse response information obtained from the reflections of the sounding signal by other objects…the steps of transmitting the time-reversed channel may be performed iteratively, with the time-reversal signal beam transmitted by the node at each step becoming more focused on an object, and hence the resulting reflections at each iteration may provide improved estimates of the channel…FIG. 3 illustrates selected steps of an RF-ITR process 300); and control the plurality of receiver modules such that signals received at the plurality of receiver modules are indexed in time with respect to each actuation of the at least one transmitter module (paragraph 90: In step 410, locations of the nodes relative to each other are determined thereby obtaining the relative layout of the nodes of the array; the absolute geolocations of the nodes may also be determined in this step…this can be performed using any location techniques, such as those based on GPS, D-GPS, time-of-flight, self-localization, or still other techniques [time stamped]; paragraph 97: Multiple targets may be processed in a similar way, using linear decomposition to determine individual backscatter responses and array layout…. FIG. 5 illustrates selected steps of a multiple target location process 500 where the relative location is performed using Time-Difference-of-Arrival (TDOA))”5.  
Regarding Claim 12, which is dependent on claim 11, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 11. Smith et al. (‘147) further discloses “the control module receives time indexed signals from the plurality of receiver modules (paragraph 97: multiple targets may be processed in a similar way, using linear decomposition to determine individual backscatter responses and array layout… FIG. 5 illustrates selected steps of a multiple target location process 500 where the relative location is performed using Time-Difference-of-Arrival (TDOA) [time stamped]), and processes the received signals to form an image of a target object, using position information relating to the at least one transmitter module and plurality of receiver modules (paragraph 90: in step 410, locations of the nodes relative to each other are determined thereby obtaining the relative layout of the nodes of the array; the absolute geolocations of the nodes may also be determined in this step…this can be performed using any location techniques, such as those based on GPS, D-GPS, time-of-flight, self-localization, or still other techniques; paragraph 108: R-SAR processing is performed to select captured window where the image is processed)6”.
Regarding Claim 13, which is dependent on claim 12, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 12. Smith et al. (‘147) further discloses “the time indexed signals are processed to generate an image corresponding to at least one point of interest on the target object (paragraph 90: in step 410, locations of the nodes relative to each other are determined thereby obtaining the relative layout of the nodes of the array; the absolute geolocations of the nodes may also be determined in this step…this can be performed using any location techniques, such as those based on GPS, D-GPS, time-of-flight, self-localization, or still other techniques [time stamped]; paragraph 97: multiple targets may be processed in a similar way, using linear decomposition to determine individual backscatter responses and array layout… FIG. 5 illustrates selected steps of a multiple target location process 500 where the relative location is performed using Time-Difference-of-Arrival (TDOA); paragraph 108: R-SAR processing is performed to select captured window where the image is processed…windowing may thus be used to remove the interference caused by very strong reflectors (for instance, trihedral corner reflectors), and to localize the multipath reflection in the region of interest (ROI) [at least one point of interest on the target object]; paragraph 109: the selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing…by matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained)7”.
Regarding Claim 14, which is dependent on claim 10, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 10. Smith et al. (‘147) further discloses “the control module is configured to collect observation vectors from the target object (paragraph 60: Figure 2: processor 2058; paragraph 101: detects the non-clutter scatterer in its field of view…because the relative node layout is known, advanced multiple target detection/tracking algorithms can be used to track multiple targets, such as SVD-based eigenmode decomposition, Kalman filter-based methods, and/or Multiple Signal Classification algorithms and their variants…the number of simultaneously trackable targets to first order depends on the rank of the matrix, which will typically have an upper bound of the number of nodes in the array's aperture in high SNR9.. In examples, the array may simultaneously use predictive tracking and coherent receive gain to monitor the “nulled” targets via coherent receive of secondary returns across the aperture)”.
Regarding Claim 16, which is dependent on claim 14, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 14. Smith et al. (‘147) further discloses “the target object profile is based on a radial velocity, amplitude and phase of the inherent spectral components of the target object (paragraph 86: by comparing the change in relative location of a scatterer over time…the velocity of the individual scatterers may be computed by comparing the phases of the reflections attributable to the scatterer in a series of reflections…thus, selections at times t1, t2, t3, etc., may be performed and the phases of the reflections attributable to the individual scatterers may be compared over time…from this information (phase changes over time), Doppler analysis yields the velocities of the individual  scatterers …scatterers with a velocity meeting one or more predetermined criteria (such as velocities over a predetermined limit) may be considered targets…scatterers not meeting the one or more predetermined criteria and/or meeting other criterion or criteria may be considered to be clutter object that are part of the environment …as still another example, objects above a predetermined lower limit or within a predetermined range may be considered targets only if their general direction is towards a predetermine location, such as the location of the array, one of the nodes of the array, or another defended location10; paragraph 83: the decision may be made, for example, based on whether an object's location relative to the nodes has been determined with sufficient precision, that is, whether the array has adequately focused on the object; a benchmark example of a metric on which the decision may be based is a SNR (e.g., Signal to Noise Ratio above a predetermined SNR threshold being indicative of good focus), to be able to track the object 11; paragraph 104: TR of the demodulated signal can be treated as phase conjugation in the spatial frequency domain, the use of linear FM chirp and stretch processing translates the pulse compressed signal into Fourier transform [spectral component])”.  
Regarding Claim 17, which is dependent on claim 15, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 15. Smith et al. (‘147) further discloses “the control module  is configured to periodically update a target object profile to monitor the character of the target object as it evolves in time (paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (one detection to the next – updated target profile);12 paragraph 86: the locations of multiple scatterers may be determined after each iteration of the Iterative Time Reversal algorithm, by comparing the change in relative location of a scatterer over time…the velocity of the individual scatterers may be computed by comparing the phases of the reflections attributable to the scatterer in a series of reflections…thus, soundings at times t1, t2, t3, etc., may be performed and the phases of the reflections attributable to the individual scatterers may be compared over time. From this information (phase changes over time), Doppler analysis yields the velocities of the individual scatterers)”.  
Regarding Claim 21, Smith et al. (‘147) discloses “a system for assessing objects (Figures 1-2; paragraph 2: wireless sensing systems and methods…Selected disclosed examples relate to distributed/cooperative communication arrays using Time-Reversal (TR) techniques for target sensing (including discovery, identification, monitoring, tracking, imaging), and for target jamming and other defensive measures), the system comprising: 
an array of satellite nodes (paragraph 56: examples of such nodes may include satellites and similar nodes…the nodes may also be ad hoc even if they are not used in TR-communications or sensing…for example, nodes of a directional beamforming array may also be ad hoc nodes; paragraph 58: the nodes 105 may be within Line-of-Sight or Non-Line-of-Sight of each other, and may communicate directly and indirectly with each other via side channel links 120), 
wherein the array of satellite nodes comprise at least one transmitter module for transmitting an electromagnetic signal (paragraph 60: Figure 2: an RF transmitter 215 configured to transmit radio frequency signals, such as sounding signals, collaborative communications to a base station, designated targets, information for other nodes, and still other signals; one or more RF transmit and receive antennas 225 coupled to the receiver 220 and the transmitter 215…in embodiments, additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205); , and 
a plurality of antenna elements for receiving electromagnetic waves scattered/reflected from objects in space (paragraph 60: Figure 2: an RF receiver 220 configured to receive radio frequency signals, and their reflections/backscatter, information from other nodes, and other signals… one or more RF transmit and receive antennas 225 coupled to the receiver 220 and the transmitter 215…in embodiments, additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205); and 
a control module for controlling the plurality of antenna elements to receive diffractions from a focused virtual aperture13  (paragraph 60: Figure 2: the apparatus may include a processor 205; paragraph 77: The sounding signal in a time-reversal process may be sent from the same node that receives the channel impulse response information obtained from the reflections of the sounding signal by other objects… The steps of sounding and transmitting the time-reversed channel may be performed iteratively, with the time-reversal signal beam transmitted by the node at each step becoming more focused on an object, and hence the resulting reflections at each iteration may provide improved estimates of the channel. We may refer to this as Reciprocal Convergence Process, as RF iterative time-reversal, or simply as RF-ITR. FIG. 3 illustrates selected steps of an RF-ITR process 300); and 
an imaging module to assess a target object based on the diffractions received from the plurality of antenna elements (paragraph 103: The systems and methods described may be used to exploit TR in spotlight synthetic aperture radar imaging in multipath rich environments…when targets are located in rich scattering environments, conventional Synthetic Aperture Radar may result in ghosting artifacts due to multiple bounces by surrounding scatterers…time reversal algorithms can be used to process signals' phase history data in rich multipath scattering to automate target recognition, for example, using signatures or other identification tables…the backscattered returned signal may undergo stretch processing and IF sampling to obtain the phase history data; paragraph 108: R-SAR processing is performed to select captured window where the image is processed…windowing may thus be used to remove the interference caused by very strong reflectors (for instance, trihedral corner reflectors), and to localize the multipath reflection in the region of interest (ROI); paragraph 109: he selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing. By matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained).”  
Smith et al. (‘147) describes transmission/reception and object detection via satellite nodes (paragraph 58). Smith et al. (‘147) does not explicitly disclose “receiving diffractions from electromagnetic waves diffracted from objects in space”, system for focusing diffractions of signal “in space”.
Robinson (‘515) relates to object detection in a target area. Robinson (‘515) teaches “receiving diffractions from electromagnetic waves diffracted from objects in space”, system for focusing diffractions of signal “in space (paragraph 27, Figures 3 and 4: diffraction blurred distributions of electromagnetic radiation 50 produced by pair of closely spaced objects 20 are presented, including target object 30 and intruder object 40; paragraph 24: the sensing of target area 10 may be by imaging received electromagnetic radiation 50 on array 60...target object 30 and intruder object 40 may both be orbiting objects...array 60 may be located on an orbiting object itself, such as a satellite...in some cases, target object 30 may be a satellite, such as a geostationary satellite, while intruder object 40 may be a smaller satellite, a piece of space debris, a missile, or so on...as another non-limiting example, both target object 30 and intruder object 40 may be missiles...as another non-limiting example, target object 30 may be a distant star, while intruder object 40 may be an extrasolar planet...likewise, both target object 30 and intruder object 40 may be distant stars, either apparently close from the perspective of array 60, or relatively close by being part of a binary star system)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147) with the teaching of Robinson (‘515) to resolve closely spaced objects in a target area more effcienly (Robinson (‘515) – paragraph 6). In addition, both of the prior art references, (Smith et al. (‘147) and Robinson (‘515)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on  satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target. 
Regarding Claim 42, Smith et al. (‘147) discloses “the control module is configured to process the received signal to form an image of a target object using position information (paragraph 55:  “target” may be an object that is being sensed (e.g., discovered, identified, monitored, tracked, imaged), jammed, and/or otherwise subjected to defensive measures; paragraph 103: the systems and methods described may be used to exploit TR in spotlight synthetic aperture radar imaging in multipath rich environments...returned signal may undergo stretch processing and IF sampling to obtain the phase history data; paragraph 112: FIG. 6, some or all the nodes may receive and process the backscattered signals simultaneously to accelerate the detection and extract higher resolution tracking and imaging after factoring the nodes' relative locations) relating to the at least one transmitter module and plurality of receiver modules (paragraph 60: Figure 2: an RF transmitter 215, receiver  220... additional receivers and/or transmitters and/or other devices are present and coupled to the processor 205; paragraph 101: Figure 6: the array may simultaneously use predictive tracking and coherent receive gain to monitor the “nulled” targets via coherent receive of secondary returns across the aperture; paragraph 112: some or all the nodes may receive and process the backscattered signals simultaneously to accelerate the detection and extract higher resolution tracking and imaging after factoring the nodes' relative locations; paragraph 113: nodes may be clustered in different locations, making it faster to detect, geolocate, and identify targets from different angles by allowing all radios to receive, process, and share backscattered information).”
Smith et al. (‘147) does not explicitly disclose “received diffractions to form an image.” Robinson (‘515) relates to object detection in a target area. Robinson (‘515) teaches “received diffractions (paragraph 27, Figures 3 and 4: diffraction blurred distributions of electromagnetic radiation 50 produced by pair of closely spaced objects 20 are presented, including target object 30 and intruder object 40; paragraph 24: the sensing of target area 10 may be by imaging received electromagnetic radiation 50 on array 60...target object 30 and intruder object 40 may both be orbiting objects...array 60 may be located on an orbiting object itself, such as a satellite...in some cases, target object 30 may be a satellite, such as a geostationary satellite, while intruder object 40 may be a smaller satellite, a piece of space debris, a missile, or so on...as another non-limiting example, both target object 30 and intruder object 40 may be missiles...as another non-limiting example, target object 30 may be a distant star, while intruder object 40 may be an extrasolar planet...likewise, both target object 30 and intruder object 40 may be distant stars, either apparently close from the perspective of array 60, or relatively close by being part of a binary star system; paragraph 6: with the electromagnetic radiation received at the array from the target area...the second image characteristic is different from the first image characteristic ...additionally provides for computing, on measurements made by the array, a first centroid for the first image characteristic and a second centroid for the second image characteristic ...the method goes on to include comparing locations of the first and second centroids, and, as a result of this comparison, resolving the number of objects imaged by the array)”.
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147) with the teaching of Robinson (‘515) to resolve closely spaced objects in a target area more effcienly (Robinson (‘515) – paragraph 6). In addition, both of the prior art references, (Smith et al. (‘147) and Robinson (‘515)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target. 

Claims 2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026147)/Robinson (US 2012/0020515 A1), and further in view of Spazio (EP0284075 A2).
Regarding claim 2, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) further discloses “the control module comprises a dynamic beam former that is adaptively configured to sweep into data virtual beams to form imagery from data received from the plurality of receiver modules14 (paragraph 103: time reversal algorithms can be used to process signals' phase history data in rich multipath scattering to automate target recognition, for example, using signatures or other identification tables…the backscattered returned signal may undergo stretch processing and IF sampling to obtain the phase history data; paragraph 108: TR-SAR processing is performed to select captured window where the image is processed…windowing may thus be used to remove the interference caused by very strong reflectors (for instance, trihedral corner reflectors), and to localize the multipath reflection in the region of interest; paragraph 109: the selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing…by matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained; paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction  cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round [dynamic beam forming, adaptive]…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (one detection to the next)15”.
Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose beamformer that is adaptively configured to sweep into data virtual “pencil beams.” Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches beamformer that is adaptively configured to sweep into data virtual “pencil beams (Figure 1: illustrating pencil beams; column 2 lines 21-44: provides for coherent combination of the radar signals coming from various elementary satellites, and this way a radiating pattern having a very narrow main beam is obtained; column 8, lines 32-36: Figure 3: within signal processing block (10) also the combination of signals coming from various elementary satellites takes place (spatial filtering which synthesizes the distributed array)…such combination, in another form of implementation takes place at radiofrequency level at the antenna which forms part of the electric receiver (17);  column 8, 46-48: through the same subsystem (8) the information needed for beamforming and radar system management reaches the main computer (13))”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding claim 4, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) describes that locations of the nodes relative to each other are determined thereby obtaining the relative layout of the nodes of the array; the absolute geolocations of the nodes may also be determined in this step (paragraph 90). Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the control module is configured to control positions of a plurality of satellite nodes within the array of satellite nodes, relative to one another.”
Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches “the control module is configured to control positions of a plurality of satellite nodes within the array of satellite nodes, relative to one another (column 8, line 56 - column 9, line 18: accurate knowledge of the distributed array geometry is obtained by means of a telemetry subsystem, which , in its preferred form of implementation, is of the laser type, where a laser telemeter (21) is fitted on the main satellite is pointed onto suitable laser retroreflectors (33) fitted to each elementary and pulling satellite; pointing is aided by an angle measurement device (16) which uses the output of receivers (17) to measure the angle of arrival of the signal transmitted by the satellite and therefore also its angle position…the range measurements made by the laser telemeter (21) together with the angles provided by unit (16) are processed by computer (23) which determines the attitude of system satellites…such data is further processed to obtain the orbit and attitude corrections which are coded (27) and transmitted (28) to the pulling satellites, where they are received by receiver (17) and used by the orbit and attitude control system managed by the main satellite, block (38) which actuates them…the same position and attitude data is sent to the beam forming processor (22) where, as seen above, they are used to calculate the coefficients required for adaptive beamforming)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding claim 5, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 4. Smith et al. (‘147) describes that locations of the nodes relative to each other are determined thereby obtaining the relative layout of the nodes of the array; the absolute geolocations of the nodes may also be determined in this step (paragraph 90). Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the control module is configured to dynamically control the relative positions of the plurality of satellite nodes.”
Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches “the control module is configured to dynamically control the relative positions of the plurality of satellite nodes (column 8, line 56 - column 9, line 18: accurate knowledge of the distributed array geometry is obtained by means of a telemetry subsystem, which , in its preferred form of implementation, is of the laser type, where a laser telemeter (21) is fitted on the main satellite is pointed onto suitable laser retroreflectors (33) fitted to each elementary and pulling satellite; pointing is aided by an angle measurement device (16) which uses the output of receivers (17) to measure the angle of arrival of the signal transmitted by the satellite and therefore also its angle position…the range measurements made by the laser telemeter (21) together with the angles provided by unit (16) are processed by computer (23) which determines the attitude of system satellites …such data is further processed to obtain the orbit and attitude corrections which are coded (27) and transmitted (28) to the pulling satellites, where they are received by receiver (17) and used by the orbit and attitude control system managed by the main satellite, block (38) which actuates them…the same position and attitude data is sent to the beam forming processor (22) where, as seen above, they are used to calculate the coefficients required for adaptive beamforming)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding claim 6, which is dependent on independent claim 1, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147) discloses “the control module  is configured to adaptively tune the array of satellite nodes into a specific area within the field of view of the individual antennas based on the diffractions, the specific area defining the virtual aperture within a larger object field in space (paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction  cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (one sounding to the next; paragraph 108: R-SAR processing is performed to select captured window where the image is processed …windowing may thus be used to remove the interference caused by very strong reflectors (for instance, trihedral corner reflectors), and to localize the multipath reflection in the region of interest (ROI); paragraph 109: the selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing. By matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained).”16 
Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose that the control module is configured to adaptively tune the array of satellite nodes “such that the plurality of receiver modules are focused”. Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches that the control module  is configured to adaptively tune the array of satellite nodes “such that the plurality of receiver modules are focused towards the virtual aperture (column 2 lines 21-44: provides for coherent combination of the radar signals coming from various elementary satellites, and this way a radiating pattern having a very narrow main beam is obtained; column 8, lines 32-36: Figure 3: within signal processing block (10) also the combination of signals coming from various elementary satellites takes place (spatial filtering which synthesizes the distributed array)…such combination, in another form of implementation takes place at radiofrequency level at the antenna which forms part of the electric receiver (17);  column 8, 46-52: through the same subsystem (8) the information needed for beamforming and radar system management reaches the main computer (13)...the latter, which includes type of waveform, controls and synchornisms, is processed by the management processor (29) which derives the controls an dsynchronisms generator (26) and waveform generator (30), the outputs of which are coded and transmitted to the elementary satellites by blocks (27) and (29); column 8, lines 32-36: in the preferred form of implementation of the invention, within signal processing block (10) also the combination of signals coming from various elementary satellites takes place (spatial filtering, which synthesizes the distributed array)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding claim 7, which is dependent on independent claim 6, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 6. Smith et al. (‘147) describes that as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming  to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (paragraph 99); because the relative node layout is known, advanced multiple target detection/tracking algorithms can be used to track multiple targets (e.g., UAVs)…the number of simultaneously trackable targets to first order depends on the rank of the matrix, which will typically have an upper bound of the number of nodes in the array's aperture in high SNR …for multiple target tracking, the beam-nulling algorithm can be used sequentially to identify the strongest target in the field of view, turn off the transmit eigenmode to the target, and then amplify the next strongest target backscatter return…this process may be continued sequentially (paragraph 101) .17 
Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the control module is configured to control the array of satellite nodes to sweep the virtual aperture through the larger object field”. Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches “the control module  is configured to control the array of satellite nodes to sweep the virtual aperture through the larger object field (column 2 lines 21-44: provides for coherent combination of the radar signals coming from various elementary satellites, and this way a radiating pattern having a very narrow main beam is obtained [virtual aperture through the larger object field]; column 8, lines 32-36: Figure 3: within signal processing block (10) also the combination of signals coming from various elementary satellites takes place (spatial filtering which synthesizes the distributed array)…such combination, in another form of implementation takes place at radiofrequency level at the antenna which forms part of the electric receiver (17);  column 8, 46-52: through the same subsystem (8) the information needed for beamforming and radar system management reaches the main computer (13)..the latter, which includes type of waveform, controls and synchronisms, is processed by the management processor (29) which derives the controls an de-synchronism generator (26) and waveform generator (30), the outputs of which are coded and transmitted to the elementary satellites by blocks (27) and (29) [control the array of satellite nodes to sweep virtual aperture]; column 8, lines 32-36: within signal processing block (10) also the combination of signals coming from various elementary satellites takes place…spatial filtering, which synthesizes the distributed array18)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Regarding Claim 8, which is dependent on claim 7, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 7. Smith et al. (‘147) further discloses “the control module is configured to sweep the virtual aperture such that it follows a tracking pattern (paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (one detection to the next); paragraph 101: in an example, an array detects the strongest non-clutter scatterer in its field of view (i.e., a moving target with the strongest reflection)…because the relative node layout is known, advanced multiple target detection/tracking algorithms can be used to track multiple targets (e.g., UAVs), such as SVD-based eigenmode decomposition, Kalman filter-based methods, and/or Multiple Signal Classification (MUSIC) algorithms and their variants…the number of simultaneously trackable targets to first order depends on the rank of the matrix, which will typically have an upper bound of the number of nodes in the array's aperture in high SNR…for multiple target tracking, the beam-nulling algorithm can be used sequentially to identify the strongest target in the field of view, turn off the transmit Eigen mode to the target, and then amplify the next strongest target backscatter return…this process may be continued sequentially from the strongest target to the weakest target. In examples, the array may simultaneously use predictive tracking and coherent receive gain to monitor the “nulled” targets via coherent receive of secondary returns across the aperture)”19.  
Regarding Claim 9, which is dependent on claim 7, as best understood, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 7. Smith et al. (‘147) further discloses “the pattern of the sweep is dynamically controlled in relation to image data previously received and processed (paragraph 99: as the target continues its motion, it may begin to move off focus, resulting in a weaker target return (reflection)…on the next retro direction cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time…one detection to the next; paragraph 77: the signal in a time-reversal process may be sent from the same node that receives the channel impulse response information obtained from the reflections of the signal by other objects…the steps of transmitting the time-reversed channel may be performed iteratively, with the time-reversal signal beam transmitted by the node at each step becoming more focused on an object, and hence the resulting reflections at each iteration may provide improved estimates of the channel…we may refer to this as Reciprocal Convergence Process, as RF iterative time-reversal, or simply as RF-ITR. FIG. 3 illustrates selected steps of an RF-ITR process 300; paragraph 103: time reversal algorithms can be used to process signals' phase history data in rich multipath scattering to automate target recognition, for example, using signatures or other identification tables…the backscattered returned signal may undergo stretch processing and IF sampling to obtain the phase history data; paragraph 108: TR-SAR processing is performed to select captured window where the image is processed…windowing may thus be used to remove the interference caused by very strong reflectors, and to localize the multipath reflection in the region of interest; paragraph 109: the selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing…by matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026147)/Robinson (US 2012/0020515 A1), and further in view of Baskaran et al. (US 2018/0106898 A1).
Regarding claim 15, which is dependent on claim 14, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 14. Smith et al. (‘147) further discloses “the control module is configured to use the observation vectors to generate a target object profile  (paragraph 60: Figure 2: processor 20520; paragraph 101: detects the non-clutter scatterer in its field of view…because the relative node layout is known, advanced multiple target detection/tracking algorithms can be used to track multiple targets, such as SVD-based eigenmode decomposition, Kalman filter-based methods, and/or Multiple Signal Classification algorithms and their variants…the number of simultaneously trackable targets to first order depends on the rank of the matrix, which will typically have an upper bound of the number of nodes in the array's aperture in high SNR21.. in examples, the array may simultaneously use predictive tracking and coherent receive gain to monitor the “nulled” targets via coherent receive of secondary returns across the aperture; paragraph 103: time reversal algorithms can be used to process signals' phase history data in rich multipath scattering to automate target recognition, for example, using signatures or other identification tables…the backscattered returned signal may undergo stretch processing and IF sampling to obtain the phase history data; paragraph 109: the selected image chip undergoes the windowed inverse Fourier transform to extract the signal for subsequent time reversal processing…by matching the returned time-reversed signal by the estimated target impulse response filter, data for image reconstruction may be obtained)”22.
Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the target object profile comprises one or more of: at least one orbital parameter of the target object; a detection-scatter signature of the target object; an intrinsic rotation of the target object; and a tumbling rate of the target object.” Baskaran et al. (‘898) describes systems and methods for analyzing properties such as location and motion of objects using sensor signals (paragraph 2). Baskaran et al. (‘898) teaches “the target object profile comprises one or more of: 
at least one orbital parameter of the target object (paragraph 25: a parameter representing orbital angular momentum magnitude of the object); 
a detection-scatter signature of the target object (paragraph 73: If the phase model and the hypothesized parameters q match those of a scatterer in the scene, the image in the multidimensional space q will have a maximum at the coordinates of that scatterer, on account of term-by-term phase cancellation in the coherent sum. We refer to the multidimensional space of generalized coordinates as path space, because to each point in this space there corresponds one hypothetical path of the scatterer throughout the coherent dwell); 
an intrinsic rotation of the target object (paragraph 25: a subset of parameters representing orientation of an orbit of the object in space); and 
a tumbling rate of the target object (paragraph 3: actionable knowledge or information of interest can also include determining whether and how an object may be moving, such as the speed and direction of a vehicle, whether an object in space is tumbling or has left an orbit, etc.)”.
Examiner’s Note: Smith et al. (‘147) further describes that as the target continues its motion, it may begin to move off focus [similar to tumbling], resulting in a weaker target return (reflection)…on the next retro direction (TR sounding) cycle, the array should receive the target's return from the new location…the array may then use the new backscatter return to determine the transmit beamforming (e.g., pre-filters) to the target for the following round…the re-convergence to full beamforming may depend on the degree of target movement off focus over the retro direction time (paragraph 99). 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Baskaran et al. (‘898) for tracking the target more reliably (Baskaran et al. (‘898) – paragraph 7). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Baskaran et al. (‘898)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026147)/Robinson (US 2012/0020515 A1), in view of Spazio (EP0284075 A2), and further in view of Reedy et al. (US 2018/0156924 A1).
Regarding claim 18, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “each of the satellite nodes comprises a propulsion module to change positions of the satellite nodes relative one another in the array, and/or to change a relative position of the array as a whole in relation to a target object”.
Spazio (‘075) relates in the field of radar communication (column 1 lines 1-16). Spazio (‘075) teaches “change positions of the satellite nodes relative one another in the array, and/or to change a relative position of the array as a whole in relation to a target object (column 8, line 56 - column 9, line 18: accurate knowledge of the distributed array geometry is obtained by means of a telemetry subsystem, which, in its preferred form of implementation, is of the laser type, where a laser telemeter (21) is fitted on the main satellite is pointed onto suitable laser retroreflectors (33) fitted to each elementary and pulling satellite; pointing is aided by an angle measurement device (16) which uses the output of receivers (17) to measure the angle of arrival of the signal transmitted by the satellite and therefore also its angle position…the range measurements made by the laser telemeter (21) together with the angles provided by unit (16) are processed by computer (23) which determines the attitude of system satellites; such data is further processed to obtain the orbit and attitude corrections which are coded (27) and transmitted (28) to the pulling satellites, where they are received by receiver (17) and used by the orbit and attitude control system managed by the main satellite, block (38) which actuates them…the same position and attitude data is sent to the beam forming processor (22) where, as seen above, they are used to calculate the coefficients required for adaptive beamforming23)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Spazio (‘075) for detecting objects with more precision (Spazio (‘075) – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Spazio (‘075)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having sensor on satellite nodes, transmitter/receiver modules for transmitting and receiving electromagnetic waves to detect target.  
Reedy et al. (‘924) relates in the field of radar communication (paragraph 37). Reedy et al. (‘924) teaches “each of the satellite nodes comprises a propulsion module (paragraph 32: satellite employs a propulsion system (e.g., electric or chemical propulsion engine) to generate thrust…a person of ordinary skill in the relevant art will appreciate that other forms of propulsion are possible, such as chemical, optical or others that may be substituted)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515)/Spazio (‘075) with the teaching of Reedy et al. (‘924) to re-orient the satellite to a desired attitude, keep the satellite in the correct orbital position, and keep antennas and sensors pointed in the right directions for more precise target detection (Reedy et al. (‘924) – paragraph 33). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515), Spazio (‘075) and Reedy et al. (‘924)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having plurality of satellites configured for radar communication employ multiple transmission and reception antenna arrayed in a specific pattern to detect target, and process radar data for forming target image.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026147)/Robinson (US 2012/0020515 A1), and further in view of Simons Rainee N et al. (“Applications of nano-satellites and cube-satellites in microwave and RF domain”, 2015 IEEE MTT-S International Microwave Symposium, IEEE, 17 May 2015, pages 1-4, CP 033181519, DOI: 10.1109/MWSYM.2015.7167067).
Regarding claim 19, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the satellite nodes comprise nano-satellites, or CubeSat® satellites”.
Rainee N et al. relates in the field of radar communication in space (page 3, left column, line 41 - right column, line 2). Rainee N et al. teaches “the satellite nodes comprise nano-satellites, or CubeSat® satellites (page 3, left column, line 41 - right column, line 2: CubeSats in close proximity… synthetic aperture radar; page 3, left column, line 25 - 32: CubeSats into LEO…swarm of nanosatellites can be configured to simultaneously gather multi-point data)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Rainee N et al. for having simple and cost effective satellite structure for the swarm of satellite nodes (Rainee N et al. – column 1 lines 1-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Rainee N et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multiple satellites operating cooperatively and detecting target using radar communication.  
Regarding claim 20, which is dependent on independent claim 1, Smith et al. (‘147)/Robinson (‘515) discloses the system of claim 1. Smith et al. (‘147)/Robinson (‘515) does not explicitly disclose “the array of satellite nodes is positioned in lower earth orbit, LEO, or Geosynchronous Orbit, GEO, or any combination of suitable orbits around a planetary body or set of bodies”.
Rainee N et al. relates in the field of radar communication in space (page 3, left column, line 41 - right column, line 2). Rainee N et al. teaches “the array of satellite nodes is positioned in lower earth orbit, LEO, or Geosynchronous Orbit, GEO, or any combination of suitable orbits around a planetary body or set of bodies (page 3, left column, line 25 - 32: CubeSats into LEO…swarm of nanosatellites can be configured to simultaneously gather multi-point data; page 3 right column, lines 5-14: LEO…small satellites to perform radar mission)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Smith et al. (‘147)/Robinson (‘515) with the teaching of Rainee N et al. for having high data rate from using swarm of satellite nodes (Rainee N et al. – page 3 right column, lines 5-14). In addition, all of the prior art references, (Smith et al. (‘147), Robinson (‘515) and Rainee N et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multiple satellites operating cooperatively and detecting target using radar communication.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumi et al. US (2016/0157828 A1) uses a transmission or reception transducer array device with an arbitrary aperture geometry (it may be used for both transmission and reception) or a sensor array device, and allows arbitrary beamforming with high speeds and high accuracies and with no approximate interpolations via digital processing. In practical, arbitrary focusing, arbitrary steering, arbitrary apodization can be performed with array devices with arbitrary aperture geometries (Paragraph 98).
Kia et al. (US 8193968 B1) describes that systems 100 for detecting an object in space in accordance with aspects of the present invention…the object in space may be space debris, spacecraft, natural satellites, or any other objects in space…as an overview, system 100 includes a spacecraft 102, a radiation source 104, detectors 106, and a controller (108 column 3 lines 17-21: Figures 1-4); spacecraft 102 is a device configured for operation in space…spacecraft 102 is a satellite in Earth orbit (column 3 lines 25-29); system 100 may include any number of spacecraft…as illustrated in FIG. 4, system 100 may include an array of spacecraft 102 (column 3 lines 35-43); radiation source 104 may transmit any suitable type of electromagnetic radiation (column 3 lines 49-55); the signal may be reflected in multiple different directions from a space object 110, and may be detected with detectors 106 on multiple different spacecraft 102 (column 7 lines 16-19); controller 108 calculates the position of space object 110 relative to spacecraft 102 based on the signal reflected from space object 110 and detected by detectors 106 (column 7 lines 20-24 and 31-37).
Jaeger et al. (US 2007/0250267 A1) describes that the orbit 14 of the satellite 12 is defined by six orbital parameters (Keplerian elements): mean altitude, eccentricity, inclination, right ascension of the ascending node (RAAN), argument of perigee, and true anomaly.
Mountcastle (US 2009/0102701 A1) describes that Receiver 104 may be configured to acquire this information about the orientation and motion of such a moving object from radar data reflected by the object…specifically, receiver 104 may receive radar data that has been directed towards the object by transmitter 102 and then reflected away from the object by scatterers on the object. Receiver 104 may also be configured to communicate the acquired radar data to radar processing computer 106…radar processing computer 106 may include at least a processor 108 and a memory 110 (paragraph 25); the combination of high-resolution image representation and complete motion state may facilitate discrimination between various objects of interest, such as between various types of satellites orbiting the Earth, and between tumbling re-entry vehicles and spin-processing re-entry vehicles…it may also allow discrimination between simple and sophisticated re-entry vehicle decoys by their motion and radar signature (paragraph 57).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of the terms “virtual aperture” and “focused virtual aperture” is made according to the description, paragraphs [0011]-[0013], [0033]-[0034] of the specification of the instant application. Therefore, the virtual aperture is the antenna array made up from the antennas of the array of satellite nodes. The antenna array is focused and forms a focused virtual aperture if respective weights are applied to the received signals such that a beam is formed towards an object in space. 
        
        2 The examiner interprets processor 205 as equivalent to claimed control module.
        3 Examiner interprets 215, 220 and 225 (Smith et al. (‘147), Figure 2) altogether as claimed “transceiver module.”
        4 Smith et al. (‘147) discloses the focusing towards a moving object which requires refocusing when the target leaves the focus.
        5 Smith et al. (‘147)/paragraph [0090] discloses determining the locations of the nodes as a prerequisite; paragraph [0097] discloses an iterative method to determine the image of the targets.
        
        6 Smith et al. (‘147), paragraph [0090] discloses determining the locations of the nodes as a prerequisite; paragraph [0097] discloses an iterative method to determine the image of the targets.
        
        7 Smith et al. (‘147), paragraph [0090] discloses determining the locations of the nodes as a prerequisite; paragraph [0097] discloses an iterative method to determine the image of the targets.
        
        8 The examiner interprets processor 205 as the claimed “control module.”
        9 The examiner interprets the matrix generated through target detection/tracking algorithms as the claimed “observation vector.”
        10 Smith et al. (‘147), paragraph [0086], lines 1-11 disclose radial velocity and phase. Since the velocity is in predefined direction, the velocity represents radial velocity.
        11Smith et al. (‘147) describes the SNR measurement in [0083], which implies amplitude measurement.
        
        12 Smith et al. (‘147), paragraph [0099] discloses a periodic update.
        
        13 The interpretation of the terms “virtual aperture” and “focused virtual aperture” is made according to the description, paragraphs [0011]-[0013], [0033]-[0034] of the specification of the instant application. Therefore, the virtual aperture is the antenna array made up from the antennas of the array of satellite nodes. The antenna array is focused and forms a focused virtual aperture if respective weights
        14 The term data virtual pencil beam is related to the focused virtual aperture. The numeric weights to steer and form the receive antenna beam generate the data virtual pencil beam.
        15 Smith et al. (‘147) disclose the focusing towards a moving object which requires refocusing when the target leaves the focus, i.e. dynamic adaptive beam former.
        16 Smith et al. (‘147) discloses control of the relative position of the satellite nodes (the adaptive tuning for focusing).
        17 Smith et al. (‘147) discloses the focusing towards a moving object which requires refocusing when the target leaves the focus.
        18 Spazio (‘075), column 8, lines 32-36 and 46-48 discloses a dynamic beam former and column 5, lines 46-52 discloses tracking.
        19 Smith et al. (‘147) discloses the focusing towards a moving object which requires refocusing when the target leaves the focus.
        20 The examiner interprets processor 205 as the claimed “control module.”
        21 The examiner interprets the matrix generated through target detection/tracking algorithms as the claimed “observation vector.”
        22 Smith et al. (‘147) disclose the focusing towards a moving object which requires refocusing when the target leaves the focus, i.e. dynamic adaptive beam former.
        23 Spazio (‘075), column 8, line 56 - column 9, line 18 discloses control of the position of the satellite nodes and the attitude of the whole array.